United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Olathe, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1020
Issued: July 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2017 appellant filed a timely appeal from a November 3, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition causally related to work factors occurring on April 29, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances outlined in
the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On May 5, 2010 appellant, then a 46-year-old air traffic control specialist, filed a traumatic
injury claim (Form CA-1) alleging that, on April 29, 2010, she sustained post-traumatic stress
disorder (PTSD) as a result of harassment and intimidation in the course of her federal
employment. She stopped work on April 29, 2010.
In a report dated May 13, 2010, Dr. Michael I. Gruenebaum, a Board-certified internist,
noted that appellant had experienced stress at work for months. He diagnosed sinus tachycardia
and acute anxiety disorder. On May 28 and June 24, 2010 Dr. Gruenebaum diagnosed PTSD as a
result of intimidation in the workplace.2
By decision dated August 12, 2010, OWCP denied appellant’s emotional condition claim.
It adjudicated her claim as an occupational disease claim and found that she had not established
any compensable employment factors. OWCP reviewed appellant’s allegation that, on April 29,
2010, a coworker wrongly accused her of deviating aircraft into his sector in retaliation for her
allegation of harassment. It determined that she had not established that the April 29, 2010 incident
occurred as alleged.
On August 18, 2010 appellant requested an oral hearing before an OWCP hearing
representative. During the December 15, 2010 telephone hearing, her representative advised that
she was claiming a traumatic injury on April 29, 2010, noting that, on that date, a coworker accused
her of an operational error while she was performing her work duties. The representative explained
that an operational error occurred when an air traffic controller failed to adhere to federal
regulations designed to prevent encroachment by an aircraft on another aircraft’s airspace. The
employing establishment investigated the incident and found that appellant did not commit an
error. The representative asserted that appellant’s resulting stress was compensable as it occurred
as part of her regular work duties. During the hearing, appellant related that on April 29, 2010 she
was acting as a training instructor when another controller accused her of deviating aircraft into
his airspace. She started shaking and became nauseous. G.S., the acting air traffic manager at the
employing establishment, related at the hearing that he spoke with appellant on April 29, 2010 and
advised her to file a traumatic injury claim. He indicated that he was not controverting or
disagreeing with the claim in any way.
On October 21, 2010 Dr. Gruenebaum discussed appellant’s filing of a complaint of
harassment against four male coworkers on April 27, 2010. Two days later one of the men
“reported to management that [appellant] had deviated [into] his work sector with an aircraft.
Immediately, following the individual reporting the incident, [appellant] suffered an acute anxiety
attack….” Dr. Gruenebaum found that appellant was afraid that the men had “crossed the line
2

In a progress report dated June 3, 2010, Dr. Gruenebaum diagnosed acute anxiety disorder, palpitations, diarrhea,
abdominal pain, sinus tachycardia, and borderline hypertension. On June 10, 2010 he noted that appellant wanted a
note regarding her disability after “an alleged sexual harassment at work” and to contact him with questions.

2

from intimidation to a dangerous activity, that of using actual aircraft with live persons on board
to prove a point to her. [Appellant] noted that her fear is directly related to the safety of flying
passengers.” He diagnosed PTSD due to the April 29, 2010 work incident.
On December 20, 2010 Dr. Debra F. Johnson, a clinical psychologist, reviewed appellant’s
statement regarding the events of April 29, 2010. She related:
“As described in [appellant’s] statement, the onset of the symptoms occurred
immediately following the incident in which a coworker allowed aircraft to aim at
each other in order to give the impression that she had made a performance error.
Two days prior to the incident an investigation of this man and three other
coworkers had resulted from a formal complaints filed by [appellant]. The
complaint addressed increasingly provocative workplace harassment by the four
men.”
Dr. Johnson diagnosed PTSD and opined that appellant sustained a psychiatric diagnosis due to
the “life-threatening dangerousness of the behavior in the incident on April 29, 2010….”
By decision dated February 7, 2011, OWCP’s hearing representative affirmed the
August 12, 2010 decision as modified to show that appellant had established as a compensable
work factor that on April 29, 2010 she was performing her specially assigned work duties as a
training instructor when she experienced stress working at her sector. She found that appellant’s
removal from her duties due to the accusation of an operational error was not compensable as it
was an administrative error and also determined that appellant had not established that the
April 29, 2010 incident occurred as a result of harassment or retaliation. Further, the hearing
representative determined that appellant failed to submit sufficient medical evidence to establish
that she sustained an emotional condition causally related to factors of her federal employment.
On December 20, 2011 appellant requested reconsideration. She attributed her stress to
the April 29, 2010 employment incident.
In an affidavit dated December 14, 2011, N.T., an air traffic controller and workers’
compensation representative for appellant’s union, related that he spoke with G.S. on August 24,
2010 regarding the April 29, 2010 incident. G.S. did not dispute the validity of appellant’s claim.
In an affidavit dated December 14, 2011, S.B., an air traffic controller, related that G.S.
agreed at a meeting on April 29, 2010 that the coworker’s allegation that appellant committed an
operational error seemed to be retaliation. In an August 24, 2010 meeting, G.S. indicated that he
“was in no way controverting [appellant’s] claim for OWCP benefits….”

3

OWCP, by decision dated January 25, 2012, denied appellant’s request for reconsideration,
finding that the evidence submitted was irrelevant and thus insufficient to warrant reopening of
her case for further merit review.3
Appellant appealed to the Board. By decision dated June 25, 2013, the Board set aside the
January 25, 2012 nonmerit decision denying her request for reconsideration under 5 U.S.C.
§ 8128(a).4 The Board found that appellant provided statements from coworkers supporting her
contention that the coworker retaliated against her when he accused her of an operational error on
April 29, 2010. The Board determined that she had submitted sufficient evidence to warrant
reopening her case under section 8128 and remanded the case to OWCP.
On July 17, 2013 OWCP requested that the employing establishment review the statements
submitted by appellant and address their accuracy.
By decision dated September 16, 2013, OWCP denied modification of its February 7, 2011
decision. It noted that the employing establishment had not responded to its request to comment
on whether G.S. told N.T. and S.B. that the coworker acted in a retaliatory way on April 29, 2010.
OWCP thus accepted appellant’s allegation as factual and found that she had established as a
compensable work factor that a coworker harassed and retaliated against her by publically alleging
that she was involved in an operational error. However, it denied the claim, finding that the
medical evidence of record was insufficient to establish causal relationship between the April 29,
2010 work factor and a diagnosed emotional condition.
Appellant subsequently appealed to the Board. By decision dated September 3, 2014, the
Board set aside the September 16, 2013 OWCP decision.5 The Board found that the opinions of
Dr. Gruenebaum and Dr. Johnson were sufficient to warrant further development of the evidence
to determine whether she developed an emotional condition due to the compensable work factors.
The Board noted that OWCP had accepted as compensable that appellant experienced stress while
preforming her regular work duties and harassment and retaliation on April 29, 2010 when a
coworker accused her of an operational error. The Board found that OWCP failed to prepare a
statement of accepted facts (SOAF) setting forth the accepted employment factors. The Board
further noted that OWCP determined that appellant had not established that the coworker’s actions
were life threatening to the passengers on an aircraft. The Board determined, however, that his
accusation that she had committed an operational error while she was in the midst of performing
her work duties and in the presence of other air traffic controllers escalated the situation and
involved the passengers on the aircraft being routed through the airspace. The Board remanded
the case for OWCP to prepare a SOAF and refer appellant for a second opinion examination.
OWCP prepared a SOAF indicating that it had accepted as a compensable work factor that
a coworker harassed appellant on April 29, 2010 by telling a supervisor and other controllers that
3

OWCP referenced a May 13, 2010 employing establishment finding that there was insufficient evidence to
establish that appellant was harassed or discriminated against. However, that finding pertains to events preceding
April 29, 2010.
4

Docket No. 12-1617 (issued June 25, 2013).

5

Docket No. 14-0911 (issued September 3, 2014).

4

she had committed an operation error by instructing a trainee to deviate into his airspace.6 It
referred her to Dr. William S. Logan, a Board-certified psychiatrist, for a second opinion
examination.
In a report dated May 6, 2015, Dr. Logan reviewed the SOAF. He noted that appellant
related that when a coworker announced that she had made an operational error, “[appellant’s]
major concern was that aircraft would be too close, causing the potential for numerous collisions
and loss of passenger lives.” Appellant had symptoms of panic and broke out in hives after the
incident. Dr. Logan diagnosed PTSD. Regarding the diagnosis, he related:
“[The coworker’s] announcement that [appellant] had made an operational error
would not seem to qualify alone as there was no threat of death or serious injury to
[her] personally. [Appellant’s] perception, however, was that [the coworker]
diverted numerous aircraft into her sector unannounced. This would qualify as
there was the threat of serious injury or death to passengers which were her
responsibility. Whether this event described above occurred or did not occur is not
addressed in the SOAF. Nonetheless, it was [appellant’s] perception and belief. If
this occurred, either due to the fact that the event actually happened, or in a
statement of anxiety [she] misperceived this to be occurring, it is my opinion that
the threshold criteria for PTSD was met.”
Dr. Logan further advised that appellant’s symptoms met the remaining criteria for PTSD.
He noted that she did not have PTSD until the coworker “not only suggested [appellant] committed
an error, but also diverted planes to her sector in an unauthorized manner creating a situation of
danger which [she] responded to alleviate with the help of others.” Dr. Logan concluded that
appellant experienced stress, acute anxiety, and PTSD on April 29, 2010 when the coworker
accused her of an error while she was performing her employment duties and “escalated the
situation in a manner that directly involved passengers on an aircraft being routed through the
airspace.” He found that appellant was currently able to perform her usual employment duties.
By decision dated June 30, 2015, OWCP denied appellant’s emotional condition claim,
finding that she had not established that she sustained a diagnosed condition causally related to the
accepted work factor. It determined that Dr. Logan’s report represented the weight of the evidence
and established that she did not establish PTSD due to the accepted work factor.
On June 7, 2016 appellant requested reconsideration.7 By decision dated November 3,
2016, OWCP denied modification of its June 30, 2015 decision.
On appeal appellant contends that OWCP did not provide Dr. Logan with a complete
SOAF setting forth the compensable work factors. She notes that she did not know whether she

6

On April 2, 2015 the employing establishment advised that appellant had stopped work on April 29, 2010 and
returned to her usual employment on September 16, 2010.
7

Appellant resubmitted a statement dated October 14, 2014.

5

had committed an operational error until a day after April 29, 2010. Appellant asserts that
Dr. Logan’s report supported that she had employment-related PTSD.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular or specially assigned duties or to a requirement imposed by the employment,
the disability comes within the coverage of FECA.8 On the other hand, the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or his or her
frustration from not being permitted to work in a particular environment or to hold a particular
position.9
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.10 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.12 The opinion of the
physician must be based on a complete factual and medical background of the claimant,13 must be
one of reasonable medical certainty14 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.15
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
8

Supra note 1. Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

9

Gregorio E. Conde, 52 ECAB 410 (2001).

10

Dennis J. Balogh, 52 ECAB 232 (2001).

11

Id.

12

John J. Montoya, 54 ECAB 306 (2003).

13

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

14

Supra note 12.

15

Judy C. Rogers, 54 ECAB 693 (2003).

6

OWCP shares responsibility to see that justice is done.16 The nonadversarial policy of proceedings
under FECA is reflected in OWCP’s regulations at section 10.121.17 Once OWCP undertakes to
develop the medical evidence further, it has the responsibility to do so in a proper manner.18
When OWCP’s medical adviser, a second opinion specialist, or a referee physician renders
a medical opinion based on an incomplete or inaccurate SOAF or that does not use the SOAF as
the framework in forming the opinion, the probative value of the opinion is diminished or negated
altogether.19 OWCP procedures specify that in emotional condition claims, the SOAF is
particularly important since the physician’s opinion on causal relationship must be based on an
accurate identification of the implicated work factors.20
ANALYSIS
On prior appeal, the Board had remanded the case for OWCP to prepare a SOAF setting
forth the compensable work factors and further develop the medical evidence. The Board noted
that OWCP had accepted as compensable work factors that appellant experienced stress on
April 29, 2010 performing her work duties and that a coworker harassed and retaliated against her
on that date by publically accusing her of making an operational error. The Board further found
that while she had not established that the coworker’s actions threatened the lives of passengers,
his making such an accusation while she was performing her work duties of routing air traffic and
in front of other air traffic controllers intensified the situation and involved the passengers being
routed through the controlled air space. The Board noted that OWCP found that the opinions of
Dr. Gruenebaum and Dr. Johnson were insufficient to meet appellant’s burden of proof as the
physicians found that the coworker endangered passengers on April 29, 2010 rather than the
compensable work factors. The Board determined that the physicians’ finding that she sustained
PTSD supportive of her claim and sufficient to warrant further development of the medical
evidence.
On remand OWCP referred appellant to Dr. Logan for a second opinion examination and
provided him with a SOAF indicating that it had accepted as compensable that a coworker harassed
her on April 29, 2010 by telling her supervisor and coworkers that she had instructed a trainee to
deviate into his airspace. It did not include as compensable employment factors that she
experienced stress on that date in the performance of her regularly assigned duties and because the
coworker escalated the situation in a manner that involved passengers on the controlled airspace.
On May 6, 2015 Dr. Logan reviewed the SOAF and diagnosed PTSD. He noted that
appellant experienced fear that she had routed aircraft too close together, potentially jeopardizing
16

Jimmy A. Hammons, 51 ECAB 219 (1999).

17

20 C.F.R. § 10.121.

18

See Melvin James, 55 ECAB 406 (2004).

19

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990); A.R., Docket No. 11-0692 (issued November 18, 2011).
20

Id. at Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.2(d)(3) (September 2009).

7

lives, when her coworker accused her of an operational error. Appellant had symptoms of panic
and hives. Dr. Logan related that her perception that a coworker had diverted aircraft into her
sector would constitute the threat of serious harm required to support a PTDS diagnosis. He
advised that whether the event occurred or not was not set forth in the SOAF, but that regardless
of appellant believed that it had happened. Dr. Logan attributed the PTSD to being accused of an
operational error on April 29, 2010 while performing her work duties, noting that she feared
passengers had been routed into her airspace.
OWCP denied the claim, finding that the evidence of record was insufficient to establish
that appellant’s coworker actually diverted aircraft into her airspace. Dr. Logan, however, noted
that the event may not have occurred, but that it was her perception of passenger endangerment
during the incident that warranted the diagnosis of PTSD. The SOAF provided to Dr. Logan did
not provide that appellant’s perception of passenger endangerment constituted a compensable
work factor, and thus his opinion is outside the SOAF as provided to him by OWCP. The only
factor outlined in the SOAF is that a coworker alleged that, while training a new controller, she
sent planes into his sector.
As noted, to assure that the report of a medical specialist is based upon a proper factual
background, OWCP provides a SOAF. When a second opinion physician does not use the SOAF
as the framework in forming his opinion, the probative value of the opinion is diminished or
negated altogether.21 To the extent that Dr. Logan’s opinion is outside the framework of the
SOAF, it is based on an inaccurate history and thus of diminished probative value.22
Additionally, as discussed, OWCP did not include all the compensable factors of
employment in the SOAF as it did not set forth that she sustained stress in the performance of her
work duties on that date or that the coworker’s accusation escalated the situation in such a way
that involved the passengers in the controlled airspace. When a second opinion specialist renders
a medical opinion based on an incomplete or inaccurate SOAF, the probative value of the opinion
is diminished or negated altogether.23 OWCP did not provide Dr. Logan with a comprehensive
SOAF including all the compensable work factors; therefore, his report is not based on an accurate
factual framework and cannot represent the weight of the medical evidence.24
Once OWCP undertakes to develop the medical evidence, it has the responsibility to do so
in a manner that will resolve the relevant issues in the case.25 Accordingly, the Board finds that
the case must be remanded to OWCP. On remand OWCP should prepare a complete and accurate
SOAF and request that Dr. Logan submit a clarifying report regarding whether appellant sustained

21

See M.B., Docket No. 14-1689 (issued July 2, 2015).

22

See V.H., Docket No. 17-0439 (issued December 13, 2017); A.A., Docket No. 15-0937 (issued August 17, 2015).

23

See supra note 19.

24

Id.; see also G.W., Docket No. 13-1922 (issued July 29, 2014).

25

See R.B., Docket No. 14-1043 (issued December 12, 2014); V.H., Docket No. 14-0433 (issued July 3, 2014).

8

an emotional condition as a result of compensable work factors. Following this and any further
development deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 10, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

